DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 9, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nelson et al. (US 5,831,485; “Nelson”).
Regarding claim 1, Nelson teaches an oscillator (figure 2) comprising: 
a resonator (within system clock 14 generating output 14a; col. 3, lines 21-22); and
a circuit device (22-26 and oscillator circuity connected to resonator within 14), wherein 
the circuit device (22-26 and oscillator circuity connected to resonator within 14) includes
a first terminal (20a),
a storage circuit (22) configured to store data corresponding to an external signal (18) input from the first terminal (20a),
an oscillation circuit (oscillator circuity connected to resonator within 14) configured to generate an oscillation signal (30) using the resonator,
a counter circuit (26) configured to count a period in which the external signal (18) has a first polarity and a period in which the external signal has a second polarity (col. 3, lines 49-56) using a clock signal generated based on the oscillation signal (30), and
a processing circuit (24) configured to write the data (col. 4, lines 9-12 and 25-26) in the storage circuit (22) based on a counting result of the counter circuit (26).
As for claim 9, Nelson teaches a container (of DMM 20) configured to house the resonator (within system clock 14 generating output 14a) and the circuit device (22-26 and oscillator circuity connected to resonator within 14), wherein
the container (of DMM 20) has a first external terminal (at 20a) electrically coupled to the first terminal.
Regarding claim 11, the method as recited in the claim is inherently present in the structure discussed above in the rejection of claim 1.


Allowable Subject Matter
Claims 2-8 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Nelson, fails to teach:
“wherein the processing circuit writes a first value in m bits in a row in the storage circuit when the counting result of the period in which the external signal has the first polarity is in an m-th range; where m is a natural number, and a count number included in an (m+1)-th range is greater than a count number included in the m-th range.”, as set forth in claim 2;
“wherein the processing circuit writes a second value in n bits in a row in the storage circuit when the counting result of the period in which the external signal has the second polarity is in an n-th range; where n is a natural number, and a count number included in an (n+1)-th range is greater than a count number included in the n-th range.”, as set forth in claim 4;
“wherein when the data corresponding to the external signal is predetermined data, the circuit device performs an operation corresponding to the data corresponding to the external signal subsequently input, and when the data corresponding to the external signal fails to be the predetermined data, the circuit device fails to perform the operation corresponding to the data corresponding to the external signal subsequently input.”, as set forth in claim 6;
“wherein the circuit device further includes a buffer circuit configured to buffer and then output the oscillation signal, and the data stored in the storage circuit includes data for adjusting a capacity of the buffer circuit.”, as set forth in claim 7;
“wherein the data to be stored in the storage circuit includes data for instructing whether to output the oscillation signal.”, as set forth in claim 8;
“wherein the oscillation circuit supplies an external device with the oscillation signal, and the external signal is a signal generated by the external device using a clock signal generated based on the oscillation signal.”, as set forth in claim 10.

Conclusion
The prior art made of record and not relied upon teaches oscillators, comprising: resonators, input terminals, storage circuits, oscillation circuits, counters, and processing circuits.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        October 20, 2022